No. 05-418

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2006 MT 52N

                                                _______________________________________

CALVIN Z. GRIFFIN,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Respondent.

                                                 ______________________________________

APPEAL FROM:         District Court of the Fourth Judicial District,
                     In and for the County of Missoula, Cause No. DC 99-13802
                     The Honorable Ed McLean, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     Calvin Z. Griffin (pro se), Deer Lodge, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; Jennifer Anders, Assistant
                     Attorney General, Helena, Montana

                     Fred Van Valkenburg, County Attorney; Kristen Lacroix, Deputy County
                     Attorney, Missoula, Montana


                                                   ____________________________________

                                               Submitted on Briefs: February 23, 2006

                                                          Decided: March 14, 2006
Filed:

                       ______________________________________
                                        Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1        Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court's quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2        Calvin Z. Griffin (Griffin) appeals from the order issued by the Fourth Judicial

District Court, Missoula County, denying his Petition for Postconviction Relief. Griffin

had filed a Motion to Waive Fines, Fees and Costs and Motion for Nunc Pro Tunc. We

affirm.

¶3        The State charged Griffin with one hundred seventy-four counts of sexual abuse of

children on July 21, 1999. Griffin entered into a plea agreement with the State pursuant

to which the District Court sentenced him to forty years at Montana State Prison with

thirty years suspended. The Sentence Review Division affirmed Griffin’s sentence and

he did not appeal.

¶4        Griffin filed numerous pro se motions in the District Court over the next four

years, including a petition for postconviction relief, attempting to have his sentence

amended. The District Court denied all of Griffin’s motions. We affirmed the District

Court’s order denying Griffin’s postconviction relief petition in Griffin v. State, 2003 MT
267, 317 Mont. 457, 77 P.3d 545. Griffin filed his most recent motion to waive the fines

and costs associated with his sentence in March 2005, based upon this Court’s decision in

State v. Fisher, 2003 MT 33, 314 Mont. 222, 65 P.3d 223. The District Court denied

                                              2
Griffin’s motion on the grounds that he previously had filed a petition for postconviction

relief that the District Court had denied and this Court had affirmed. The District Court

further noted that not only had the time for bringing such post-judgment remedies expired

long ago, but Griffin “has repeatedly bombarded this Court and the Montana Supreme

Court in the ensuing years with a multitude of petitions which are, like this one, time

barred.”

¶5     We have determined to decide this case pursuant to Section 1, Paragraph 3(d) of

our 1996 Internal Operating Rules, as amended in 2003, that provides for memorandum

opinions. It is manifest on the face of the briefs and the record before us that Griffin’s

appeal lacks merit. The District Court correctly applied settled Montana law to the legal

issues raised by Griffin.

¶6     The postconviction statutes require that a petitioner raise all grounds for relief in

the original or amended original petition. Section 46-21-105(1)(a), MCA. The District

Court must dismiss a second or subsequent petition unless it raises grounds for relief that

could not reasonably have been raised in the original or amended original petition.

Section 46-21-105(1)(b), MCA. Griffin cannot avoid this procedural bar simply by

renaming his petition a “Motion to Waive Fines and Costs” or a “Motion for Nunc Pro

Tunc.” We affirm the District Court.

                                                               /S/ BRIAN MORRIS

We Concur:

/S/ KARLA M. GRAY
/S/ PATRICIA COTTER
/S/ W. WILLIAM LEAPHART
/S/ JIM RICE


                                             3